Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 and 18-19 are pending. An election of claims 1-9 and 15 (Group I) and a species election of example 3b was made with traverse in the reply filed on 10/01/2020. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The specie election in the restriction Requirement mailed 08/04/2020, was withdrawn in the Final mailed 01/24/2022. 
Claims 13 and 14 were rejoined in the non-final mailed 11/12/2020. Accordingly, claims 1-9, 13-15 and 18-19 filed 05/10/2022, are under examination in their entirety.

Withdrawn rejections
Applicant’s amendments and arguments filed 05/10/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The improper amendment raised in the final mailed 01/24/2022 is withdrawn. The claim amendments corrected the improper amendment.
The objection to claims 1-9 and 13-15 in the final mailed 01/24/2022 is withdrawn. The claim amendments have overcome the objection. 
The Improper Markush rejection of claims 1-9 and 13-17 has been withdrawn and rewritten (see below). The rejection was rewritten to better articulate the rejection. 
The following newly applied 112(b) and Improper Markush rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Newly Applied Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18-19 are directed to “s, t, u, and/or v equal to 1 the oxygen atom of the A1, A2, A3, and A4 group is bound to the B group and the following A1, A2, A3, and A4 groups are always bound via the oxygen atom to the previous A1, A2, A3, and A4 group”.
It is not understood how there can be “following A1, A2, A3, and A4 groups” when s, t, u, and/or v are equal to 1. For example, variable t is one. Therefore, there would not be any “following” A1 groups bound to the first and only A1 group.

Improper Markush Grouping
Claims 1-9 and 13-15 and 18-19 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the esteramine of Formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
In order for the Markush grouping of the esteramine of Formula (I) to have a “single structural similarity”, the compounds of the Markush grouping must belong to the same recognized physical or chemical class or to the same art-recognized class. See MPEP 2117 II. A.
The compounds of the esteramine of Formula (I) do not belong to the same recognized physical or chemical class or to the same art-recognized class. For example, the alkoxylated A1, A2, A3, and A4 variables can have 0 to 100 repeating units. The compound having 100 repeating units, would be classified in a macromolecule classification. For example, C08G59/52. While the compound with no repeating units for variables A1, A2, A3, and/or A4, would be not be classified as a macromolecule. For example, see C07C229/08.
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See MPEP 2117 II.
 The common use of the Markush grouping of the esteramine of Formula (I) can be a surfactant/detergent. See the current specification page 1. However, the alternatively usable compounds do not share a substantial structural feature that is essential to a common use.
For example, the substantial structural feature shared by the alternatively usable compounds of the Markush grouping of the esteramine of Formula (I) is two carbons. One carbon is visible in the center of the esteramine of Formula (I). The second carbon is from variable n being 1. Therefore, two carbons are the substantial structural feature shared by all the alternatively usable compounds.
However, the two carbons shared by the alternatively usable compounds of the Markush grouping of the esteramine of Formula (I) are not essential to the common use. The reason being, the two carbons do not necessarily result in a surfactant/detergent. 
For example, long carbon chains can impart a hydrophobic property to the alternatively usable compounds that is essential to the common use. Alternatively, when variables Z1-4 are the amino acids and/or the compound of Formula (II) this may result in  a substantial structural feature having hydrophilic properties which may be essential to the common use.
However, the two carbons lack properties that result in a surfactant/detergent and thus the common use. Therefore, the alternatively usable compounds do not share a substantial structural feature that is essential to a common use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
NOTE: Concerning the newly added claims 18-19, these claims include newly added product by process limitations. These limitations are not given patentable weight according to MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
More importantly the limitations in the newly added claims do not impart onto the currently claimed esteramine of Formula (I) a shared substantial structural feature that is essential to a common use.
Response to Arguments
Applicant's arguments filed 05/10/2022 were fully considered and addressed in the Advisory action mailed 05/26/2022.

Conclusion
Claims 1-9 and 13-15 and 18-19 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628